Case 5:14-cr-00013-JA-PRL Document 191 Filed 07/27/21 Page 1 of 7 PagelD 1503

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

VS. CASE NO. 5:14-cr-13-JA-PRL
ANTHONY VIKEY OMAR PRICE

 

ORDER

Defendant Price’s “Motion for Sentence Reduction Under 18 U.S.C. §
3582(c)(1)(A)G) (Compassionate Release)” (Doe. 188) is before the Court for
consideration. The Government opposes the motion. (Doc. 190). To prevail on
this motion, Defendant must initially satisfy two requirements: (1) that he
exhausted his administrative remedies; and (2) that there are extraordinary
and compelling reasons warranting a reduction. If the Court finds that
Defendant satisfies these requirements, it may reduce the term of
imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) (18
U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13), and specifically finding that
Defendant is not a danger to the safety of any other person or the community
(U.S.S.G. § 1B1.13(2)). The Government does not dispute that Defendant has
exhausted his administrative remedies. (Doc. 190 at 4). However, because

Defendant cannot show extraordinary and compelling reasons for a reduction

 
Case 5:14-cr-00013-JA-PRL Document 191 Filed 07/27/21 Page 2 of 7 PagelD 1504

 

 

of his sentence, his motion must be denied. Furthermore, the § 3553
sentencing factors do not weigh in Defendant’s favor.

After a three day trial, a jury found Defendant guilty of knowing and
intentionally aiding and abetting an attempt to possess with intent to
distribute five kilograms or more of cocaine in violation of 21 U.S.C. §§ 846,
841(a)(1), 841(b)(1)(A), and 18 U.S.C. § 2. (Docs. 17, 66). On November 25,
2014, the Court sentenced Defendant to 262 months of imprisonment to be
followed by 5 years of supervised release. (Docs. 112, 113). At the time of
sentencing, Defendant was a career offender with a criminal history
category of VI. (Doc. 108). Defendant is 36 years old and his projected
release date is January 14, 2033. (Doc. 190 at 1).

I. LEGAL FRAMEWORK FOR REDUCTION IN SENTENCE

“The authority of a district court to modify an imprisonment sentence is
narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-
95 (11th Cir. 2010). Congress granted the courts limited authority to modify a
sentence in 18 U.S.C. § 3582(c):

(c) Modification of an imposed term of imprisonment.-
-The court may not modify a term of imprisonment once it
has been imposed except that--

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the

 
Case 5:14-cr-00013-JA-PRL Document 191 Filed 07/27/21 Page 3 of 7 PagelD 1505

defendant's behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant's facility,
whichever is earlier, may reduce the term of imprisonment
(and may impose a term of probation or supervised release
with or without conditions that does not exceed the unserved
portion of the original term of imprisonment), after
considering the factors set forth in section 3553(a) to the
extent that they are applicable, if it finds that--

(i) extraordinary and compelling reasons warrant such a
reduction; or

(ii) the defendant is at least 70 years of age, has served at
least 30 years in prison, pursuant to a sentence imposed
under section 3559(c), for the offense or offenses for which
the defendant is currently imprisoned, and a determination
has been made by the Director of the Bureau of Prisons that
the defendant is not a danger to the safety of any other
person or the community, as provided under section 3142(g);

and that such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.
Because Defendant is under 70 years old, he must show extraordinary and
compelling reasons to qualify for modification of his sentence under § 3582(c).
Factors constituting extraordinary and compelling reasons are outlined
in U.S.S.G. 1B1.138, the policy statement underlying 18 U.S.C. §3582. These
reasons include: (A) medical conditions, (B) age, if over 65 years, and (C) family
circumstances. Neither (B) or (C) apply here because Defendant is not over 65

and he does not claim a relevant family circumstance.! Extraordinary medical

 

1 Family circumstance is either (i) the death or incapacitation of the
caregiver of the defendant’s minor child or minor children or (ii) the
incapacitation of the defendant’s spouse or registered partner when the

 

 
Case 5:14-cr-00013-JA-PRL Document 191 Filed 07/27/21 Page 4 of 7 PagelD 1506

of release. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. §1B1.13.
II. DISCUSSION

A. EXHAUSTION OF ADMINSTRATIVE REMEDIES

 

partner. U.S.S.G. 1B1.13, Application Note 1k(C).

 

conditions include (i) any terminal illness, and Gi) any “serious physical or
medical condition ... that substantially diminishes the ability of the defendant
to provide self-care within the environment of a correctional facility and from
which he or she is not expected to recover.” U.S.S.G. §1B1.13, cmt. n.1(A). But,
even when an extraordinary and compelling reason exists, a district court
should only reduce a term of imprisonment if it determines that the defendant

is not a danger to the public and the 18 U.S.C. § 3553(a) factors weigh in favor

The first question is whether Defendant exhausted his administrative
remedies because the failure to do so is fatal to his request. United States v.
Raia, 954 F.3d 594, 597 (8d Cir. 2020) (‘Given BOP’s shared desire for a safe
and healthy prison environment, we conclude that strict compliance with §
3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—
importance.”). Here, the Government “concedes that [Defendant] has
exhausted his administrative remedies for purposes of the instant motion.”
(Doc. 190 at 4). Further, “[t]he BOP has confirmed . . . that [Defendant]

appealed his request through the administrative remedies process, and that it

defendant would be the only available caregiver for the spouse or registered

 
Case 5:14-cr-00013-JA-PRL Document 191 Filed 07/27/21 Page 5 of 7 PagelD 1507

was denied.” (/d.). The Court finds Defendant has exhausted his

administrative remedies and turns its inquiry to whether Defendant presents

any extraordinary and compelling reasons to support his request.

EXTRAORDINARY AND COMPELLING REASONS

to carry this burden.

 

B. DEFENDANT FAILS TO PRESENT ANY

Defendant bears the burden of establishing that there are extraordinary
and compelling reasons warranting his release. United States v. Heromin,
8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019); cf.

United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013). Defendant fails

Defendant does not present a medical condition that qualifies as an

extraordinary and compelling reason.2 Defendant alleges he has mild obesity

and hypertension. (Doc. 188 at 7-8). Defendant provides no support for these

had a major illness, surgery, or disease. (Doc. 106 at 19). More importantly,

 

 

allegations. When Defendant’s PSR was prepared in September 2014, he

reported that he was healthy, did not suffer from any allergies, and had never

2 Application Note 1 (D) allows for other extraordinary and compelling
reasons as determined by the Director of the Bureau of Prisons. Application
Note 1 (D) however, “does not grant discretion to courts to develop ‘other

reasons that might justify a reduction in a defendant’s sentence.” United
States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021). That is, “the phrase ‘[a]s
determined by the Director of the [BOP]” cannot be replaced with “as
determined by a district court.” Bryant, 996 F.3d at 1263. Thus, relief under

Application Note 1(D) is not available to Defendant.

 
Case 5:14-cr-00013-JA-PRL Document 191 Filed 07/27/21 Page 6 of 7 PagelD 1508

 

his BOP medical records do not show that he is mildly obese or that he has
hypertension; they merely reflect a hair issue, dental issues, and that he had
COVID-19 in November 2020. (Doc. 190-3). His records also reflect that he
refused the COVID-19 vaccine on March 22, 2021. (Doc. 190-4).

Defendant’s alleged underlying conditions alone—apart from the risk of
Covid-19—do not constitute extraordinary and compelling reasons justifying
his release. And the Covid-19 pandemic does not fall into the specified
categories of the Sentencing Commission’s policy statement. The specified
categories are serious medical conditions afflicting an individual inmate, not
generalized threats to the entire population. “The mere existence of COVID-
19 in society and the possibility that it may spread to a particular prison alone
cannot independently justify compassionate release.” Raia, 954 F.3d at 597.
And “general concerns about possible exposure to COVID-19 do not meet the
criteria for an extraordinary and compelling reason under U.S.S.G. § 1B1.13.”
United States v. Smith, 8:17-cr-412-T-36AAS, 2020 WL 25128838, at *6 (M.D.
Fla. May 15, 2020).

Defendant does not allege that he has a terminal condition or any
“serious physical or medical condition ... that substantially diminishes the
ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.”

U.S.S.G. §1B1.18, cmt. n.1(A). And, as noted above, Defendant contracted

 
Case 5:14-cr-00013-JA-PRL Document 191 Filed 07/27/21 Page 7 of 7 PagelD 1509

 

COVID-19 and fortunately, recovered. Defendant has no medical conditions
that trigger finding extraordinary and compelling reasons under Application
Note 1(A).
C. THE 18 U.S.C. § 3553(a) FACTORS WEIGH
AGAINST GRANTING DEFENDANT
RELIEF
If Defendant had presented extraordinary and compelling reasons—
which he did not—the Court could grant a sentence reduction after considering
the 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A). In an abundance of caution, the
Court has carefully considered the 3553(a) factors and finds that they also
weigh against Defendant’s request for relief.
IiI. CONCLUSION
Defendant’s “Motion for Sentence Reduction Under 18 U.S.C. §

3582(c)(1)(A)(i) (Compassionate Release)” (Doc. 188) is DENIED.

DONE and ORDERED in Orlando, Florida, on July 27, 2021.

 

ANTOONTI

Te ed States District Judge

Copies furnished to:

United States Attorney
United States Probation Office
Anthony Vikey Omar Price

 
